Citation Nr: 1748934	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  13-10 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for degenerative joint disease (DJD) of the bilateral hips on the basis of clear and unmistakable error (CUE) in a July 2006 rating decision.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1977 to April 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which found no CUE in a July 2006 rating decision that continued a 10 percent evaluation for DJD of the bilateral hips.  

In a February 2017 correspondence, the Veteran withdrew his request for a Board hearing.  

In September 2016, the Veteran appointed the North Carolina Division of Veterans Affairs as his representative on a VA Form 21-22.  The Veteran's appeal was certified to the Board in May 2013.  In January 2017, the representative filed a letter indicating that they were withdrawing their representation, because they believed that the Veteran was already being represented by an attorney.  A representative's right to withdraw services after an appeal has been certified to the Board is governed by Rule 608 of the Board's Rules of Practice, which first requires the representative to file a motion to withdraw with the Board showing good cause for the withdrawal.  38 C.F.R. § 20.608 (2017).  In August 2017, the representative was notified of the rule and given thirty days to file a motion to withdraw showing good cause.  Having waited the required thirty days and having not received an appropriate motion detailing the good cause for withdrawal from the representative, the Board finds that the North Carolina Division of Veterans Affairs continues to represent the Veteran.


FINDINGS OF FACT

1.  In a July 2006 rating decision, the RO denied a higher than 10% rating for DJD of the bilateral hips; the Veteran did not appeal the decision.  

2.  The July 2006 rating decision that denied a higher than 10% evaluation for DJD of the bilateral hips was based on the record and the law which existed at the time and did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision.  


CONCLUSION OF LAW

The July 2006 rating decision that denied a higher than 10% evaluation for DJD of the bilateral hips was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regards to the CUE claim, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable.  An allegation of CUE does not actually represent a "claim" but rather is a collateral attack on a final decision.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt to obtain benefits based on an allegation of clear and unmistakable error "is fundamentally different from any other kind of action in the VA adjudicative process.").  The Board, therefore, finds that the provisions of the VCAA, and its implementing regulations, are not applicable to the adjudication of the CUE issue.

CUE

RO decisions that are final and binding are accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a); see also Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Revision based on CUE is an exception to the rule of finality; when the evidence establishes CUE in final RO or Board decisions, it is grounds to reverse or revise decisions by the Secretary.  See 38 U.S.C. §§ 5109A, 7111; DiCarlo v. Nicholson, 20 Vet. App. 52, 54-58 (2006); 38 C.F.R. §§ 3.105(a), 20.1400-1411 (2017).  CUE is a very specific and rare kind of error.  CUE is the kind of error to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

CUE is established when all the following conditions have been met: (1) Either the correct facts were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the alleged error is "undebatable," not merely a "disagreement as to how the facts were weighed or evaluated"; and (3) the error "manifestly changed the outcome" of the prior decision.  King v. Shinseki, 26 Vet. App. 433, 439 (2014) ("A manifest change is not, for example, whether the regional office would have been required to send the medical report back to [the doctor] for clarification, but rather that [the appellant] undoubtedly would have been granted a disability rating greater than 10% for his [disability].") (emphasis added); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); see Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly adopting the "manifestly changed outcome" standard). 

A claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed upon a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991); Berger v. Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's "extra-heavy burden" of persuasion before the Court in a claim of CUE).  Questions of adequacy of development of the record, or adequacy of the VA medical examinations, are not valid bases for CUE in a prior adjudication because those issues relate to evidence not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  "In order for there to be a valid claim of [CUE], . . . [t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."  Id.; see also Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  Moreover, an asserted failure to evaluate and interpret correctly the evidence is not CUE.  Id.; see Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994). 

In determining whether there is CUE, the doctrine of resolving reasonable doubt in favor of the veteran is not for application, inasmuch as error, if it exists, is undebatable, or there was no error within the meaning of 38 C.F.R. § 3.105(a).  Russell, 3 Vet. App. at 314; see also Yates v. West, 213 F.3d 1372 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  

The veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1 (2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

It should also be noted that, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2006); DeLuca, 8 Vet. App. at 205.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45 (2006).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2006).  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2006).

At the time of the July 2006 rating decision, the Veteran's DJD of the bilateral hips was evaluated as 10 percent disabling, effective May 1, 1998, under 38 C.F.R. § 4.71a, Diagnostic Code 5003 for degenerative arthritis.  

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Note 1 provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.

The hip, including limitation of motion, is covered by Diagnostic Codes 5250-5255.

Under Diagnostic Code 5250, favorable ankylosis of the hip in flexion at an angle between 20 degrees and 40 degrees and slight adduction or abduction warrants a 60 percent disability rating. Intermediate ankylosis of the hip warrants a 70 percent disability rating.  Extremely unfavorable ankylosis, with the foot not reaching the ground, or necessitating crutches, warrants a 90 percent disability rating and entitles the claimant to special monthly compensation (SMC).

Limitation of motion of the hip is rated under either Diagnostic Code 5251, 5252, or 5253. 

Under Diagnostic Code 5251, a 10 percent rating, which is the maximum rating for limitation of extension, is warranted for extension limited to 5 degrees. 

Under Diagnostic Code 5252, a 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees. 

Under Diagnostic Code 5253, a 10 percent rating is warranted for the inability to cross the legs or external rotation limited to 15 degrees.  A 20 percent rating is warranted for abduction limited to 10 degrees. 

Normal extension of the hip is to 0 degrees and normal flexion is to 125 degrees.  Normal abduction is to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Diagnostic Code 5254 provides an 80 percent rating will be assigned for hip flail joint.

Under Diagnostic Code 5255, a 10 percent rating is warranted when there is malunion of the femur with slight knee or hip disability; a 20 percent rating is warranted when there is malunion of the femur with moderate knee or hip disability; and a 30 percent is warranted when there is malunion of the femur with marked knee or hip disability. 

The words "slight," "moderate," and "marked" are not defined in the rating schedule.  Use of terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2006).

This diagnostic code also provides that a rating of 60 percent is warranted when there is fracture of the surgical neck of the femur with false joint, or when there is impairment of the femur with nonunion, without loose motion and weight bearing is preserved with aid of a brace.  A rating of 80 percent is warranted when there is fracture of the shaft or anatomical neck of the femur with nonunion and loose motion (spiral or oblique fracture).  38 C.F.R. § 4.71a, Diagnostic Code 5255.

Essentially, the Veteran asserts that he is entitled to a separate evaluation for each service-connected hip and that the July 2006 rating decision committed CUE when it continued to assign a single 10% evaluation for both hips.  See January 2011 statement.

At the time of the July 2006 rating decision, the evidence of record included VA treatment records from March 2005 to February 2006 and a June 2006 VA examination. 

The VA treatment records did not provide any information regarding the current severity of the Veteran's DJD of the bilateral hips.  

At his June 2006 VA examination, the Veteran complained of stiffness and popping in both hips and intermittent lateral bilateral hip pain that occurred when the weather changed or he tried to squat.  Flare-ups occurred in his right hip four times a month and lasted three to four minutes.  In his left hip, flare-ups occurred two to three times a month and lasted for a couple of minutes.  No loss of motion during flare-ups was reported.  No giving way, instability, locking, swelling, warmth or redness was noted.  The Veteran did not use any assistive devices.  He reported being able to stand for more than one hour, but less than two hours.  He was able to walk one-half mile.  Upon objective evaluation, the VA examiner found tenderness, popping, and painful movement in the right hip.  The left hip was nontender, and there was no painful motion.  Range of motion testing of the rip hip revealed abduction at 40 degrees with pain, flexion at 95 degrees with pain, external rotation at 25 degrees without pain, and internal rotation at 10 degrees with pain.  Range of motion testing of the left hip revealed abduction at 42 degrees without pain, flexion at 100 degrees without pain, external rotation at 25 degrees without pain, and internal rotation at 15 degrees without pain.  Following repetitive use testing of both hips, there was no loss of motion secondary to pain, weakness, or lack of endurance.  X-rays showed DJD in both hips.  The VA examiner noted that the Veteran, who worked in communications, had missed two days in the past year due to hip problems.  

The Board finds that there was a basis for the July 2006 rating decision that denied a higher than 10% evaluation for DJD of the bilateral hips.  More specifically, there was a reason that the RO denied separate evaluations for each hip.  The evidence shows that the Veteran's right hip was more symptomatic than his left hip.  In that regard, the Veteran right's hip exhibited painful motion, tenderness and popping.  By contrast, the VA examiner determined that the Veteran's left hip was nontender and had no painful motion.  The clinical findings related to limitation of motion did not demonstrate that either the right or left hip would warrant a compensable evaluation under Diagnostic Codes 5251, 5252, or 5253.  Indeed, the only basis for awarding a compensable evaluation was for painful motion under Diagnostic Code 5003.  As the Veteran's right hip was the only hip to manifest painful motion, the 10 percent evaluation for painful motion was appropriately assigned to the right hip only.  The Veteran's left hip was not compensable under the rating criteria, so the RO evaluated both hips together.  Furthermore, under Diagnostic Code 5003, there was no x-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations that would warrant a 20 percent evaluation.  

Even taking into consideration the other relevant diagnostic codes for the hip, the Board can find no manifest fault with the RO's assignment of a 10 percent evaluation for both hips, as neither hip manifested symptomatology consistent with the other diagnostic codes.  

The Veteran is essentially arguing that the RO, in its July 2006 rating decision, improperly weighed and evaluated the evidence.  However such an allegation is not a proper basis upon which to find CUE.  See Russell v. Principi, 3 Vet. App. 310 (1992).  The Veteran has not shown that the correct facts, as they were known at that time, were not before the RO or that statutory or regulatory provisions extant at the time were incorrectly applied.  

The Board emphasizes that it is sympathetic to this Veteran and is grateful for his honorable service.  However, as the Court of Appeals for Veterans Claims stated in King v. Shinseki, "[a]lthough the Court is sympathetic to [the appellant's] arguments raised on appeal, revision of a final . . . . regional office decision is an extraordinary event.  The Court cannot review a motion to revise a prior, final decision under the same standard by which it reviews matters on direct appeal."  King v. Shinseki, 26 Vet. App. at 442.  Neither can the Board. 

Rather, "there will be times when the Court [and the Board] arrives at a different conclusion when reviewing a motion to revise a prior, final decision than it [may] have had the matter been reviewed under the standards applicable on direct appeal."  Id.  The Veteran, like Mr. King, at the time of the July 2006 regional office decision, "was afforded the benefit of the full panoply of rights that exist when a claim [was] initially adjudicated, and principles of finality preclude him from invoking those rights at this time."  Id.  The Board, like the Court in that case, cannot say whether it would reach the same result had this case come before it on direct appeal. 

Unfortunately, on the evidence that was of record at the time of the July 2006 rating decision, and the law as it stood at that time, the Board concludes that the July 2006 rating decision did not contain CUE.

Therefore, it cannot be said that there was an undebatable error which, had it not been made, would have manifestly changed the outcome at the time it was made.  In the absence of the kind of error of fact or law which would compel the conclusion that the result would have been manifestly different but for the error, there is simply no basis upon which to find CUE in the July 2006 rating decision which denied a higher than 10 percent evaluation for DJD of the bilateral hips.  Accordingly, entitlement to a higher than 10 percent evaluation for DJD of the bilateral hips on the basis of CUE in the July 2006 rating decision is not demonstrated.  


ORDER

Entitlement to an evaluation in excess of 10 percent for DJD of the bilateral hips on the basis of CUE in a July 2006 rating decision is denied.  



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


